DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 21-25 and 34 drawn to a proteasome inhibitor, the species of the expression level of an immunoglobulin gene/protein level as the expression of FCGR2B gene and the species of proteasome inhibitor as carfilzomib in the reply filed on September 22, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The species of proteasome inhibitor requirement has been reconsidered and is hereby withdrawn.
Claims 26-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 22, 2021.
Status of Claims
The claim listing filed September 2, 2022 is pending. Claims 21-34 are pending. Claims 26-33 are withdrawn from further consideration. Claims 21-25 and 34 are under examination.
Claim Objections
Response to Arguments: Applicant argues claims 21, 25 and 34 have been amended to address the objections. See page 10 in the remarks filed February 22, 2022. 
Applicant’s arguments have fully been considered but are not persuasive because the present claims listing filed September 6, 2022 is not amended to address the objections. Therefore, the objections are maintained.
The objections are maintained.
Claim 21 is objected to because of the following informalities: In lines 3 and 5, it is suggested to amend “1g” to “Ig”. Appropriate correction is required.
Claims 25 and 34 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n). Accordingly, the claims 25 and 34 have not been further treated on the merits.
Claim Rejections - 35 USC § 112
Response to Arguments: Applicant argues claims 21-24 are definite as amended because reference to “Ig” has been removed throughout claim 21.
Applicant’s argument has been fully considered but is not persuasive because reference “Ig” in the pending claim listing filed September 6, 2022 has not removed reference to “Ig” in claim 21. Therefore, the rejection is maintained.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the reference level” in line 6. There is insufficient antecedent basis for this limitation in the claim because two reference levels are previously recited (see lines 4 and 5) and it is uncertain as to which is being referenced. Claims 22-24 which depend from claim 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 21.
Claim 21 recites the limitation “the distribution of FCGR2B expression levels of responders, and optionally Ig expression levels of responders” in lines 9-10. There is insufficient antecedent basis for this limitation in the claim because the claim contains no earlier recitation of a “distribution of FCGR2B expression levels of responders, and optionally Ig expression levels of responders” and it is unclear as to what is being referenced. Claims 22-24 which depend from claim 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 21.
Claim 21 recites the limitation “the distribution of FCGR2B expression levels of non-responders, and optionally Ig expression levels of non-responders” in lines 11-12. There is insufficient antecedent basis for this limitation in the claim because the claim contains no earlier recitation of a “distribution of FCGR2B expression levels of non-responders, and optionally Ig expression levels of non-responders” and it is unclear as to what is being referenced. Claims 22-24 which depend from claim 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 21.
Claim Rejections - 35 USC § 102
Response to Arguments: Applicant argues the cited references, Kahn et al. and Rosas et al., fail to anticipate the pending claims because claim 21 has been amended to a method of treating a tumor in a subject from which a sample was obtained. See page 11 in the remarks filed February 22, 2022.
Applicant’s argument is not persuasive because claim 21 is a product claim directed to a protease inhibitor. See the claims listing filed September 6, 2022. Claim 21 has not been amended to a process of using claim as asserted by Applicant. Therefore, the rejections under 35 U.S.C. 102 (a)(1) of claims 21-24 as being anticipated by Kahn et al. and Rosas et al. are maintained.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kahn et al. (“Carfilzomib: a novel second-generation proteasome inhibitor”, Future Oncol., 2011, pp. 607-612).
Claim Interpretation: The phrase “for use in treating a tumor in a subject from which a sample was obtained, wherein the level of expression of Fc gamma receptor 2B (FCGR2B), and optionally, immunoglobulin (Ig) has been measured from the sample, and the level of FCGR2B expression in the sample was greater than a reference level, optionally, wherein the level of Ig expression in the sample was greater than a reference level, wherein the sample comprises a cell from the tumor; wherein the reference level is a cutoff correlative with a % specificity of at least 50% and a % sensitivity of at least 50%, as determined by a receiver operating characteristic(RC) curve; wherein the ROC curve is based on (i) the distribution of FCGR2B expression levels of responders, and optionally Ig expression levels of responders and (ii) the distribution of FCGR2B expression levels of non-responders, and optionally Ig expression levels of non-responders” imposes no structural limit on the claimed “proteasome inhibitor” as it simply specifies an intended use of the claimed “proteasome inhibitor”; thus, the phrase and any phrases that depend therefrom are interpreted as mere statements of use. See MPEP §2111.02 (II).
Regarding presently claims 21-24, Kahn et al. teach the proteasome inhibitors carfilzomib and bortezomib. See e.g., the Abstract; page 1, 1st paragraph.
Therefore, the disclosures of Kahn et al. anticipate the presently claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosas et al. (WO 2012/097255 A2; published July 19, 2012).
Claim Interpretation: The phrase “for use in treating a tumor in a subject from which a sample was obtained, wherein the level of expression of Fc gamma receptor 2B (FCGR2B), and optionally, immunoglobulin (Ig) has been measured from the sample, and the level of FCGR2B expression in the sample was greater than a reference level, optionally, wherein the level of Ig expression in the sample was greater than a reference level, wherein the sample comprises a cell from the tumor; wherein the reference level is a cutoff correlative with a % specificity of at least 50% and a % sensitivity of at least 50%, as determined by a receiver operating characteristic(RC) curve; wherein the ROC curve is based on (i) the distribution of FCGR2B expression levels of responders, and optionally Ig expression levels of responders and (ii) the distribution of FCGR2B expression levels of non-responders, and optionally Ig expression levels of non-responders” imposes no structural limit on the claimed “proteasome inhibitor” as it simply specifies an intended use of the claimed “proteasome inhibitor”; thus, the phrase and any phrases that depend therefrom are interpreted as mere statements of use. See MPEP §2111.02 (II).
Regarding presently claims 21-24, Rosas et al. teach the proteasome inhibitors carfilzomib, bortezomib, ONX 0912 (oprozomib), salinosporamide A, and disulfiram. See e.g., reference claims 23. 
Therefore, the disclosures of Rosas et al. anticipate the presently claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Double Patenting
Response to Arguments: Applicant requests the pending non-statutory double patenting rejections to be held in abeyance until all other matters are resolved. See bridging paragraph on pages 11-12 in the remarks filed February 22, 2022. 
Applicant’s argument has been fully considered but is not found persuasive because only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. See MPEP §804. The nonstatutory double patenting rejection over copending application 17/428,699 and U.S. Patent Nos: 10,022,326, 9,511,109, 10,596,222 and RE47,954 B2 are maintained. Copending application 17/466,022 is now abandoned; thus, the non-statutory rejection over claims 1-42 of copending Application No. 17/466,022 has been withdrawn.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection is maintained.
Claims 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,022,326. 
Claim Interpretation: The phrase “for use in treating a tumor in a subject from which a sample was obtained, wherein the level of expression of Fc gamma receptor 2B (FCGR2B), and optionally, immunoglobulin (Ig) has been measured from the sample, and the level of FCGR2B expression in the sample was greater than a reference level, optionally, wherein the level of Ig expression in the sample was greater than a reference level, wherein the sample comprises a cell from the tumor; wherein the reference level is a cutoff correlative with a % specificity of at least 50% and a % sensitivity of at least 50%, as determined by a receiver operating characteristic(RC) curve; wherein the ROC curve is based on (i) the distribution of FCGR2B expression levels of responders, and optionally Ig expression levels of responders and (ii) the distribution of FCGR2B expression levels of non-responders, and optionally Ig expression levels of non-responders” imposes no structural limit on the claimed “proteasome inhibitor” as it simply specifies an intended use of the claimed “proteasome inhibitor”; thus, the phrase and any phrases that depend therefrom are interpreted as mere statements of use. See MPEP §2111.02 (II).
Regarding presently claims 21-24, claims 1-25 of U.S. Patent No. 10,022,326 disclose carfilzomib (proteasome inhibitor).
Therefore, the disclosures of claims 1-25 of U.S. Patent No. 10,022,326 anticipate the presently claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Although the claims at issue are not identical, they are not patentably distinct from each other.

The rejection is maintained.
Claims 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,511,109. 
Claim Interpretation: The phrase “for use in treating a tumor in a subject from which a sample was obtained, wherein the level of expression of Fc gamma receptor 2B (FCGR2B), and optionally, immunoglobulin (Ig) has been measured from the sample, and the level of FCGR2B expression in the sample was greater than a reference level, optionally, wherein the level of Ig expression in the sample was greater than a reference level, wherein the sample comprises a cell from the tumor; wherein the reference level is a cutoff correlative with a % specificity of at least 50% and a % sensitivity of at least 50%, as determined by a receiver operating characteristic(RC) curve; wherein the ROC curve is based on (i) the distribution of FCGR2B expression levels of responders, and optionally Ig expression levels of responders and (ii) the distribution of FCGR2B expression levels of non-responders, and optionally Ig expression levels of non-responders” imposes no structural limit on the claimed “proteasome inhibitor” as it simply specifies an intended use of the claimed “proteasome inhibitor”; thus, the phrase and any phrases that depend therefrom are interpreted as mere statements of use. See MPEP §2111.02 (II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding presently claims 21-24, claims 1-5 of U.S. Patent No. 9,511,109 disclose the peptide epoxyketone proteasome inhibitor of the structure 
    PNG
    media_image1.png
    219
    414
    media_image1.png
    Greyscale
 (carfilzomib).
Although, claims 1-5 of U.S. Patent No. 9,511,109 are directed to a method and not expressly to a product, the claimed invention would have been obvious because the method of use claims of claims 1-5 of U.S. Patent No. 9,511,109 could not be performed without the product; that is, the proteasome inhibitor.; and thus, the product is claimed. Although the claims at issue are not identical, they are not patentably distinct from each other.



The rejection is maintained.
Claims 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,596,222 B2. 
Claim Interpretation: The phrase “for use in treating a tumor in a subject from which a sample was obtained, wherein the level of expression of Fc gamma receptor 2B (FCGR2B), and optionally, immunoglobulin (Ig) has been measured from the sample, and the level of FCGR2B expression in the sample was greater than a reference level, optionally, wherein the level of Ig expression in the sample was greater than a reference level, wherein the sample comprises a cell from the tumor; wherein the reference level is a cutoff correlative with a % specificity of at least 50% and a % sensitivity of at least 50%, as determined by a receiver operating characteristic(RC) curve; wherein the ROC curve is based on (i) the distribution of FCGR2B expression levels of responders, and optionally Ig expression levels of responders and (ii) the distribution of FCGR2B expression levels of non-responders, and optionally Ig expression levels of non-responders” imposes no structural limit on the claimed “proteasome inhibitor” as it simply specifies an intended use of the claimed “proteasome inhibitor”; thus, the phrase and any phrases that depend therefrom are interpreted as mere statements of use. See MPEP 2111.02 (II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 21-24, claims 1-6 of U.S. Patent No. 10,596,222 B2 disclose the peptide epoxyketone proteasome inhibitor of the structure 
    PNG
    media_image1.png
    219
    414
    media_image1.png
    Greyscale
 (carfilzomib).
Although, claims 1-6 of U.S. Patent No. 10,596,222 B2 are directed to a method and not expressly to a product, the claimed invention would have been obvious because the method of use claims of claims 1-6 of U.S. Patent No. 10,596,222 B2 could not be performed without the product; that is, the proteasome inhibitor; and thus, the product is claimed. Although the claims at issue are not identical, they are not patentably distinct from each other.

The rejection is maintained.
Claims 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. RE47,954 B2. 
Claim Interpretation: The phrase “for use in treating a tumor in a subject from which a sample was obtained, wherein the level of expression of Fc gamma receptor 2B (FCGR2B), and optionally, immunoglobulin (Ig) has been measured from the sample, and the level of FCGR2B expression in the sample was greater than a reference level, optionally, wherein the level of Ig expression in the sample was greater than a reference level, wherein the sample comprises a cell from the tumor; wherein the reference level is a cutoff correlative with a % specificity of at least 50% and a % sensitivity of at least 50%, as determined by a receiver operating characteristic(RC) curve; wherein the ROC curve is based on (i) the distribution of FCGR2B expression levels of responders, and optionally Ig expression levels of responders and (ii) the distribution of FCGR2B expression levels of non-responders, and optionally Ig expression levels of non-responders” imposes no structural limit on the claimed “proteasome inhibitor” as it simply specifies an intended use of the claimed “proteasome inhibitor”; thus, the phrase and any phrases that depend therefrom are interpreted as mere statements of use. See MPEP §2111.02 (II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 21-24, claims 1-17 of U.S. Patent No. RE47,954 B2 disclose the peptide epoxyketone proteasome inhibitor of the structure 
    PNG
    media_image2.png
    232
    458
    media_image2.png
    Greyscale
 (carfilzomib).
Although, claims 1-17 of U.S. Patent No. RE47,954 B2 are directed to a method and not expressly to a product, the claimed invention would have been obvious because the method of use claims of claims 1-17 of U.S. Patent No. RE47,954 B2 could not be performed without the product; that is, the proteasome inhibitor; and thus, the product is claimed. Although the claims at issue are not identical, they are not patentably distinct from each other.

The rejection is maintained.
Claims 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/482,699 (reference application). 
Claim Interpretation: The phrase “for use in treating a tumor in a subject from which a sample was obtained, wherein the level of expression of Fc gamma receptor 2B (FCGR2B), and optionally, immunoglobulin (Ig) has been measured from the sample, and the level of FCGR2B expression in the sample was greater than a reference level, optionally, wherein the level of Ig expression in the sample was greater than a reference level, wherein the sample comprises a cell from the tumor; wherein the reference level is a cutoff correlative with a % specificity of at least 50% and a % sensitivity of at least 50%, as determined by a receiver operating characteristic(RC) curve; wherein the ROC curve is based on (i) the distribution of FCGR2B expression levels of responders, and optionally Ig expression levels of responders and (ii) the distribution of FCGR2B expression levels of non-responders, and optionally Ig expression levels of non-responders” imposes no structural limit on the claimed “proteasome inhibitor” as it simply specifies an intended use of the claimed “proteasome inhibitor”; thus, the phrase and any phrases that depend therefrom are interpreted as mere statements of use. See MPEP §2111.02 (II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 21-24, claims 1, 4, 14-18, and 21-25 of copending Application No. 17/482,699 disclose the protease inhibitor carfilzomib having the structure 
    PNG
    media_image2.png
    232
    458
    media_image2.png
    Greyscale
 (carfilzomib).
Although, claims 1, 4, 14-18, and 21-25 of copending Application No. 17/482,699 are directed to a method of use and use of the proteasome inhibitors and not expressly to a product, the claimed invention would have been obvious because the method of use claims set forth in claims 1, 4, 14-18, and 21-25 of copending Application No. 17/482,699 could not be performed without the product; that is, the proteasome inhibitor; and thus, the product is claimed. 
Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The rejection is new, necessitated by the filing of copending Application No. 17/903,700 on September 6, 2022.
Claims 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/903,700 (reference application). 
Claim Interpretation: The phrase “for use in treating a tumor in a subject from which a sample was obtained, wherein the level of expression of Fc gamma receptor 2B (FCGR2B), and optionally, immunoglobulin (Ig) has been measured from the sample, and the level of FCGR2B expression in the sample was greater than a reference level, optionally, wherein the level of Ig expression in the sample was greater than a reference level, wherein the sample comprises a cell from the tumor; wherein the reference level is a cutoff correlative with a % specificity of at least 50% and a % sensitivity of at least 50%, as determined by a receiver operating characteristic(RC) curve; wherein the ROC curve is based on (i) the distribution of FCGR2B expression levels of responders, and optionally Ig expression levels of responders and (ii) the distribution of FCGR2B expression levels of non-responders, and optionally Ig expression levels of non-responders” imposes no structural limit on the claimed “proteasome inhibitor” as it simply specifies an intended use of the claimed “proteasome inhibitor”; thus, the phrase and any phrases that depend therefrom are interpreted as mere statements of use. See MPEP §2111.02 (II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 21-24, copending Application No. 17/903,700 claims a protease inhibitor. See claims 1-19. The protease inhibitors include carfilzomib, bortezomib, disulfiram, and oprozomib. See claims 2 and 10.
Although, claims 9-19 of copending Application No. 17/903,700 are directed to methods of using the proteasome inhibitors and not expressly to the claimed product, the claimed invention would have been obvious because the method of use claims set forth in claims 9-19 of copending Application No. 17/903,700 could not be performed without the product; that is, the proteasome inhibitor; and thus, the product is claimed. 
Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Summary
Claims 21, 25 and 35 are objected to. Claims 21-24 are rejected under 35 U.S.C. §102 and non-statutory double patenting.
Conclusion
No claim is allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658